Citation Nr: 1520868	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for Raynaud's syndrome of the right hand, rated at 10 percent prior to October 19, 2012 and at 20 percent beginning on that date.

2.  Entitlement to an increased initial rating for Raynaud's syndrome of the left hand, rated at 10 percent prior to October 19, 2012 and at 20 percent beginning on that date.

3.  Entitlement to an increased initial rating for bilateral pes planus/plantar fasciitis, rated as noncompensable prior to June 28, 2012 and at 30 percent beginning on that date.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), now characterized as anxiety disorder not otherwise specified and insomnia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to December 2000, from March 2003 to April 2004 and from May 2007 to July 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in July 2009 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2009 rating decision granted service connection for right hand Raynaud's syndrome and assigned a 10 percent rating effective July 9, 2008, granted service connection for left hand Raynaud's syndrome and assigned a 10 percent rating effective July 9, 2008, and granted service connection for bilateral pes planus and plantar fasciitis and assigned a noncompensable rating effective July 9, 2008.  The November 2009 rating decision granted service connection for PTSD and assigned a 30 percent rating effective September 4, 2009.  

In a December 2013 rating decision the RO increased the rating for bilateral foot plantar fasciitis to 30 percent, effective June 28, 2012, and increased the ratings for right and left hand Raynaud's syndrome to 20 percent each, effective October 19, 2012.  As these are not the highest possible ratings for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an increased initial rating for PTSD, now characterized as anxiety disorder and insomnia, the Board notes that the Veteran filed a timely notice of disagreement with the November 2009 rating decision which granted service connection for PTSD and assigned a 30 percent rating effective September 4, 2009.  Subsequently, in a December 2013 rating decision, the RO essentially recharacterized the Veteran's service-connected psychiatric disability as anxiety disorder not otherwise specified and insomnia, and continued the 30 percent rating.  However, to date, the RO has not issued a statement of the case regarding the increased rating issue involving PTSD, now characterized as anxiety disorder and insomnia.  Accordingly, the Board is required to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the claims of entitlement to increased initial ratings for right and left hand Raynaud's syndrome and bilateral pes planus and plantar fasciitis, the Board notes that the most recent VA examination conducted for these disabilities was in April 2013.  The examinations performed prior to this examination were accomplished in July 2009, and an increase in severity of the Veteran's disabilities was noted between the July 2009 examination and the April 2013 examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected disabilities, the Veteran should be provided a more contemporaneous VA examination or examinations.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

The record reflects that the Veteran receives treatment for his disabilities through VA.  The most recent VA treatment records in the claims file are dated in May 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the record reflects that the Veteran receives private medical treatment for his disabilities of the feet.  The most recent private treatment records in the claims file are dated in September 2009.  As such, on remand the Veteran should be requested to provide information and authorization so up-to-date private treatment records can also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from May 2012 to the present and associate them with the claims file.

2.  Contact the Veteran and request that he provide authorization for VA to obtain all current private treatment records, to include those from Parrish Medical Center in Titusville, Florida, dating from September 2009 to the present.  After receiving the completed authorization, undertake all appropriate efforts to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B) , the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

3.  Schedule the Veteran for a VA examination or examinations to determine the current severity of his bilateral hand Raynaud's syndrome and bilateral pes planus/plantar fasciitis.

Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner(s) is/are requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right hand Raynaud's syndrome, left hand Raynaud's syndrome, and bilateral pes planus/plantar fasciitis. 

The examiner(s) should report all signs and symptoms necessary for rating each of the Veteran's disabilities under the rating criteria. 

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Issue a Statement of the Case on the issue of entitlement to an initial rating in excess of 30 percent for PTSD, now characterized as anxiety not otherwise specified and insomnia.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on this issue, then it should be returned to the Board for appellate action.
 
6.  The issues of entitlement to an increased initial increased rating for Raynaud's syndrome of the right hand, rated at 10 percent prior to October 19, 2012 and at 20 percent beginning on that date; entitlement to an increased initial increased rating for Raynaud's syndrome of the left hand, rated at 10 percent prior to October 19, 2012 and at 20 percent beginning on that date; and entitlement to an increased initial rating for bilateral pes planus and plantar fasciitis, rated as noncompensable prior to June 28, 2012 and at 30 percent beginning on that date, should be adjudicated by the RO/AMC on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




